Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 1 of 35 PageID #: 396



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


SEVEN NETWORKS, LLC

              Plaintiff,                                Civil Action No. 2:19-cv-115-JRG

       v.

APPLE INC.                                              JURY TRIAL REQUESTED

              Defendant.




                 SEVEN’S ANSWER TO APPLE’S COUNTERCLAIMS

       Plaintiff SEVEN Networks, LLC (“SEVEN”) responds to the Counterclaims filed by

Defendant Apple Inc. (Dkt. No. 14) as follows.         SEVEN denies all allegations and

characterizations in Apple’s Counterclaims unless expressly admitted in the following

paragraphs.

                                            PARTIES

       1.     Responding to the allegations in Paragraph 1 of Apple’s Counterclaims, SEVEN

admits that, on information and belief, and based on representations by Apple in its

Counterclaims, Apple is a California corporation having its principal place of business at 1

Apple Park Way, Cupertino, California 95014. SEVEN admits that Apple designs and markets

mobile phones and personal computers.

       2.     Responding to the allegations in Paragraph 2 of Apple’s Counterclaims, SEVEN

admits that it is a company formed under the laws of Delaware with its principal place of

business at 2660 East End Boulevard South, Marshall, Texas 75672.

                                            -1-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 2 of 35 PageID #: 397



                                              JURISDICTION

       3.      Responding to the allegations in Paragraph 3 of Apple’s Counterclaims, SEVEN

admits only that Apple’s Counterclaims purport to arise under the Patent Laws of the United

States, and that this Court has subject matter jurisdiction over such claims.

       4.      Responding to the allegations in Paragraph 4 of Apple’s Counterclaims, SEVEN

admits only that it is subject to personal jurisdiction in this Court for the purposes of Apple’s

Counterclaims.

       5.      Responding to the allegations in Paragraph 5 of Apple’s Counterclaims, SEVEN

admits only that venue is proper in this district.

                         DECLARATORY JUDGMENT COUNTERCLAIMS

                                    SEVEN’S ASSERTED PATENTS

       6.      Responding to the allegations in Paragraph 6 of Apple’s Counterclaims, SEVEN

incorporates by reference paragraphs 1 through 5 of this Answer.

       7.      SEVEN states that it is the owner of U.S. Patent No. 9,369,539 (“the ’539

patent”), that the ’539 patent was duly and legally issued on June 14, 2016, that the ’539 patent is

valid and enforceable, that SEVEN is the original assignee of the ’539 patent, and that SEVEN

has the full and exclusive right to bring action and recover damages for Apple’s infringement of

the ’539 patent. Except as specifically admitted, SEVEN denies the allegations and

characterizations contained in Paragraph 7.

       8.      SEVEN states that it is the owner of U.S. Patent No. 9,438,550 (“the ’550

patent”), that the ’550 patent was duly and legally issued on September 6, 2016, that the ’550

patent is valid and enforceable, that SEVEN is the original assignee of the ’550 patent, and that

SEVEN has the full and exclusive right to bring action and recover damages for Apple’s



                                                     -2-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 3 of 35 PageID #: 398



infringement of the ’550 patent. Except as specifically admitted, SEVEN denies the allegations

and characterizations contained in Paragraph 8.

       9.      SEVEN states that it is the owner of U.S. Patent No. 9,473,914 (“the ’914

patent”), that the ’914 patent was duly and legally issued on October 18, 2016, that the ’914

patent is valid and enforceable, that SEVEN is the original assignee of the ’914 patent, and that

SEVEN has the full and exclusive right to bring action and recover damages for Apple’s

infringement of the ’914 patent. Except as specifically admitted, SEVEN denies the allegations

and characterizations contained in Paragraph 9.

       10.     SEVEN states that it is the owner of U.S. Patent No. 9,516,127 (“the ’127

patent”), that the ’127 patent was duly and legally issued on December 6, 2016, that the ’127

patent is valid and enforceable, that SEVEN is the original assignee of the ’127 patent, and that

SEVEN has the full and exclusive right to bring action and recover damages for Apple’s

infringement of the ’127 patent. Except as specifically admitted, SEVEN denies the allegations

and characterizations contained in Paragraph 10.

       11.     SEVEN states that it is the owner of U.S. Patent No. 9,603,056 (“the ’056

patent”), that the ’056 patent was duly and legally issued on March 21, 2017, that the ’056 patent

is valid and enforceable, that SEVEN is the original assignee of the ’056 patent, and that SEVEN

has the full and exclusive right to bring action and recover damages for Apple’s infringement of

the ’056 patent. Except as specifically admitted, SEVEN denies the allegations and

characterizations contained in Paragraph 11.

       12.     SEVEN states that it is the owner of U.S. Patent No. 9,608,968 (“the ’968

patent”), that the ’968 patent was duly and legally issued on March 28, 2017, that the ’968 patent

is valid and enforceable, that SEVEN is the original assignee of the ’968 patent, and that SEVEN



                                               -3-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 4 of 35 PageID #: 399



has the full and exclusive right to bring action and recover damages for Apple’s infringement of

the ’968 patent. Except as specifically admitted, SEVEN denies the allegations and

characterizations contained in Paragraph 12.

       13.     SEVEN states that it is the owner of U.S. Patent No. 9,648,557 (“the ’557

patent”), that the ’557 patent was duly and legally issued on May 9, 2017, that the ’557 patent is

valid and enforceable, that SEVEN is the original assignee of the ’557 patent, and that SEVEN

has the full and exclusive right to bring action and recover damages for Apple’s infringement of

the ’557 patent. Except as specifically admitted, SEVEN denies the allegations and

characterizations contained in Paragraph 13.

       14.     SEVEN states that it is the owner of U.S. Patent No. 9,712,476 (“the ’476

patent”), that the ’476 patent was duly and legally issued on July 18, 2017, that the ’476 patent is

valid and enforceable, that SEVEN is the original assignee of the ’476 patent, and that SEVEN

has the full and exclusive right to bring action and recover damages for Apple’s infringement of

the ’476 patent. Except as specifically admitted, SEVEN denies the allegations and

characterizations contained in Paragraph 14.

       15.     SEVEN states that it is the owner of U.S. Patent No. 9,712,986 (“the ’986

patent”), that the ’986 patent was duly and legally issued on July 18, 2017, that the ’986 patent is

valid and enforceable, that SEVEN is the original assignee of the ’986 patent, and that SEVEN

has the full and exclusive right to bring action and recover damages for Apple’s infringement of

the ’986 patent. Except as specifically admitted, SEVEN denies the allegations and

characterizations contained in Paragraph 15.

       16.     SEVEN states that it is the owner of U.S. Patent No. 9,769,176 (“the ’176

patent”), that the ’176 patent was duly and legally issued on September 19, 2017, that the ’176



                                                -4-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 5 of 35 PageID #: 400



patent is valid and enforceable, that SEVEN is the original assignee of the ’176 patent, and that

SEVEN has the full and exclusive right to bring action and recover damages for Apple’s

infringement of the ’176 patent. Except as specifically admitted, SEVEN denies the allegations

and characterizations contained in Paragraph 16.

       17.     SEVEN states that it is the owner of U.S. Patent No. 10,027,619 (“the ’619

patent”), that the ’619 patent was duly and legally issued on July 17, 2018, that the ’619 patent is

valid and enforceable, that SEVEN is the original assignee of the ’619 patent, and that SEVEN

has the full and exclusive right to bring action and recover damages for Apple’s infringement of

the ’619 patent. Except as specifically admitted, SEVEN denies the allegations and

characterizations contained in Paragraph 17.

       18.     SEVEN states that it is the owner of U.S. Patent No. 10,039,029 (“the ’029

patent”), that the ’029 patent was duly and legally issued on July 31, 2018, that the ’029 patent is

valid and enforceable, that SEVEN is the original assignee of the ’029 patent, and that SEVEN

has the full and exclusive right to bring action and recover damages for Apple’s infringement of

the ’029 patent. Except as specifically admitted, SEVEN denies the allegations and

characterizations contained in Paragraph 18.

       19.     SEVEN states that it is the owner of U.S. Patent No. 10,091,734 (“the ’734

patent”), that the ’734 patent was duly and legally issued on October 2, 2018, that the ’734 patent

is valid and enforceable, that SEVEN is the original assignee of the ’734 patent, and that SEVEN

has the full and exclusive right to bring action and recover damages for Apple’s infringement of

the ’734 patent. Except as specifically admitted, SEVEN denies the allegations and

characterizations contained in Paragraph 19.




                                                -5-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 6 of 35 PageID #: 401



       20.     SEVEN states that it is the owner of U.S. Patent No. 10,110,534 (“the ’534

patent”), that the ’534 patent was duly and legally issued on October 23, 2018, that the ’534

patent is valid and enforceable, that SEVEN is the original assignee of the ’534 patent, and that

SEVEN has the full and exclusive right to bring action and recover damages for Apple’s

infringement of the ’534 patent. Except as specifically admitted, SEVEN denies the allegations

and characterizations contained in Paragraph 20.

       21.     SEVEN states that it is the owner of U.S. Patent No. 10,135,771 (“the ’771

patent”), that the ’771 patent was duly and legally issued on November 20, 2018, that the ’771

patent is valid and enforceable, that SEVEN is the original assignee of the ’771 patent, and that

SEVEN has the full and exclusive right to bring action and recover damages for Apple’s

infringement of the ’771 patent. Except as specifically admitted, SEVEN denies the allegations

and characterizations contained in Paragraph 21.

       22.     SEVEN states that it is the owner of U.S. Patent No. 10,243,962 (“the ’962

patent”), that the ’962 patent was duly and legally issued on March 26, 2019, that the ’962 patent

is valid and enforceable, that SEVEN is the original assignee of the ’962 patent, and that SEVEN

has the full and exclusive right to bring action and recover damages for Apple’s infringement of

the ’962 patent. Except as specifically admitted, SEVEN denies the allegations and

characterizations contained in Paragraph 22.

       23.     Responding to the allegations in Paragraph 23 of Apple’s Counterclaims, SEVEN

admits that it has alleged that acts by Apple infringe the ʼ539, ʼ550, ʼ914, ʼ127, ʼ056, ʼ968, ʼ557,

ʼ476, ʼ986, ʼ176, ʼ619, ʼ029, ʼ734, ʼ534, ʼ771, and ʼ962 patents (collectively, the “Patents-in-

Suit”), but states that Apple has been and is still infringing (literally and/or under the Doctrine of

Equivalents), contributing to infringement, and/or inducing others to infringe the Patents-in-Suit



                                                 -6-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 7 of 35 PageID #: 402



by making, using, offering for sale, selling, or importing accused instrumentalities that practice

the Patents-in-Suit.1

       24.     SEVEN states that the allegations in Paragraph 24 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 24.

                                                  COUNT I

                        Declaration of Noninfringement of U.S. Patent No. 9,369,539

       25.     Responding to the allegations in Paragraph 25 of Apple’s Counterclaims, SEVEN

incorporates by reference paragraphs 1 through 24 of this Answer.

       26.     SEVEN admits that it has alleged that Apple has infringed and continues to

infringe one or more claims of the ’539 patent.

       27.     SEVEN states that the allegations in Paragraph 27 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 27.

       28.     SEVEN admits that it has alleged that Apple has infringed and continues to

infringe one or more claims of the ’539 patent, including by way of example claim 7. SEVEN

otherwise denies the allegations and characterizations in Paragraph 28 of Apple’s Counterclaims,

states that Apple has been and is still infringing, contributing to infringement, and/or inducing

others to infringe the ’539 patent, and refers to the ’539 patent for its contents and to SEVEN’s

infringement contentions which provide more information on Apple’s acts of infringement and

infringed claims.


1
  SEVEN asserts that Apple literally infringes each of the patents-in-suit. To the extent it is
alleged that Apple does not literally infringe one or more elements of asserted claims of the
patents-in-suit, SEVEN reserves the right to rely on the Doctrine of Equivalents.


                                                  -7-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 8 of 35 PageID #: 403



       29.     SEVEN states that the allegations in Paragraph 29 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 29.

       30.     SEVEN states that the allegations in Paragraph 30 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 30.

                                             COUNT II

                        Declaration of Invalidity of U.S. Patent No. 9,369,539

       31.     Responding to the allegations in Paragraph 31 of Apple’s Counterclaims, SEVEN

incorporates by reference paragraphs 1 through 30 of this Answer.

       32.     SEVEN states that the allegations in Paragraph 32 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 32.

       33.     SEVEN states that the allegations in Paragraph 33 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 33.

       34.     SEVEN states that the allegations in Paragraph 34 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 34.

                                             COUNT III

                    Declaration of Noninfringement of U.S. Patent No. 9,438,550

       35.     Responding to the allegations in Paragraph 35 of Apple’s Counterclaims, SEVEN

incorporates by reference paragraphs 1 through 34 of this Answer.



                                              -8-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 9 of 35 PageID #: 404



       36.     SEVEN admits that it has alleged that Apple has and continues to infringe one or

more claims of the ’550 patent.

       37.     SEVEN states that the allegations in Paragraph 37 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 37.

       38.     SEVEN admits that it has alleged that Apple has and continues to infringe one or

more claims of the ’550 patent, including by way of example claim 15. SEVEN otherwise

denies the allegations and characterizations in Paragraph 38 of Apple’s Counterclaims, states that

Apple has been and is still infringing, contributing to infringement, and/or inducing others to

infringe the ’550 patent, and refers to the ’550 patent for its contents and to SEVEN’s

infringement contentions which provide more information on Apple’s acts of infringement and

infringed claims.

       39.     SEVEN states that the allegations in Paragraph 39 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 39.

       40.     SEVEN states that the allegations in Paragraph 40 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 40.

                                              COUNT IV

                        Declaration of Invalidity of U.S. Patent No. 9,438,550

       41.     Responding to the allegations in Paragraph 41 of Apple’s Counterclaims, SEVEN

incorporates by reference paragraphs 1 through 40 of this Answer.




                                               -9-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 10 of 35 PageID #: 405



       42.     SEVEN states that the allegations in Paragraph 42 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 42.

       43.     SEVEN states that the allegations in Paragraph 43 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 43.

       44.     SEVEN states that the allegations in Paragraph 44 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 44.

                                              COUNT V

                    Declaration of Noninfringement of U.S. Patent No. 9,473,914

       45.     Responding to the allegations in Paragraph 45 of Apple’s Counterclaims, SEVEN

incorporates by reference paragraphs 1 through 44 of this Answer.

       46.     SEVEN admits that it has alleged that Apple has and continues to infringe one or

more claims of the ’914 patent.

       47.     SEVEN states that the allegations in Paragraph 47 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 47.

       48.     SEVEN admits that it has alleged that Apple has and continues to infringe one or

more claims of the ’914 patent, including by way of example claim 21. SEVEN otherwise

denies the allegations and characterizations in Paragraph 48 of Apple’s Counterclaims, states that

Apple has been and is still infringing, contributing to infringement, and/or inducing others to

infringe the ’914 patent, and refers to the ’914 patent for its contents and to SEVEN’s



                                              -10-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 11 of 35 PageID #: 406



infringement contentions which provide more information on Apple’s acts of infringement and

infringed claims.

       49.     SEVEN states that the allegations in Paragraph 49 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 49.

       50.     SEVEN states that the allegations in Paragraph 50 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 50.

                                             COUNT VI

                        Declaration of Invalidity of U.S. Patent No. 9,473,914

       51.     Responding to the allegations in Paragraph 51 of Apple’s Counterclaims, SEVEN

incorporates by reference paragraphs 1 through 50 of this Answer.

       52.     SEVEN states that the allegations in Paragraph 52 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 52.

       53.     SEVEN states that the allegations in Paragraph 53 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 53.

       54.     SEVEN states that the allegations in Paragraph 54 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 54.




                                             -11-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 12 of 35 PageID #: 407



                                              COUNT VII

                    Declaration of Noninfringement of U.S. Patent No. 9,516,127

       55.     Responding to the allegations in Paragraph 55 of Apple’s Counterclaims, SEVEN

incorporates by reference paragraphs 1 through 54 of this Answer.

       56.     SEVEN admits that it has alleged that Apple has and continues to infringe one or

more claims of the ’127 patent.

       57.     SEVEN states that the allegations in Paragraph 57 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 57.

       58.     SEVEN admits that is has alleged that Apple has and continues to infringe one or

more claims of the ’127 patent, including by way of example claim 33. SEVEN otherwise

denies the allegations and characterizations in Paragraph 58 of Apple’s Counterclaims, states that

Apple has been and is still infringing, contributing to infringement, and/or inducing others to

infringe the ’127 patent, and refers to the ’127 patent for its contents and to SEVEN’s

infringement contentions which provide more information on Apple’s acts of infringement and

infringed claims.

       59.     SEVEN states that the allegations in Paragraph 59 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 59.

       60.     SEVEN states that the allegations in Paragraph 60 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 60.




                                              -12-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 13 of 35 PageID #: 408




                                            COUNT VIII

                        Declaration of Invalidity of U.S. Patent No. 9,516,127

       61.     Responding to the allegations in Paragraph 61 of Apple’s Counterclaims, SEVEN

incorporates by reference paragraphs 1 through 60 of this Answer.

       62.     SEVEN states that the allegations in Paragraph 62 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 62.

       63.     SEVEN states that the allegations in Paragraph 63 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 63.

       64.     SEVEN states that the allegations in Paragraph 64 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 64.

                                             COUNT IX

                    Declaration of Noninfringement of U.S. Patent No. 9,603,056

       65.     Responding to the allegations in Paragraph 65 of Apple’s Counterclaims, SEVEN

incorporates by reference paragraphs 1 through 64 of this Answer.

       66.     SEVEN admits that is has alleged that Apple has and continues to infringe one or

more claims of the ’056 patent.

       67.     SEVEN states that the allegations in Paragraph 67 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 67.



                                             -13-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 14 of 35 PageID #: 409



       68.     SEVEN admits that it has alleged that Apple has and continues to infringe one or

more claims of the ’056 patent, including claim 1. SEVEN otherwise denies the allegations and

characterizations in Paragraph 68 of Apple’s Counterclaims, states that Apple has been and is

still infringing, contributing to infringement, and/or inducing others to infringe the ’056 patent,

and refers to the ’056 patent for its contents and to SEVEN’s infringement contentions which

provide more information on Apple’s acts of infringement and infringed claims.

       69.     SEVEN states that the allegations in Paragraph 69 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 69.

       70.     SEVEN states that the allegations in Paragraph 70 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 70.

                                               COUNT X

                        Declaration of Invalidity of U.S. Patent No. 9,603,056

       71.     Responding to the allegations in Paragraph 71 of Apple’s Counterclaims, SEVEN

incorporates by reference paragraphs 1 through 70 of this Answer.

       72.     SEVEN states that the allegations in Paragraph 72 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 72.

       73.     SEVEN states that the allegations in Paragraph 73 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 73.




                                               -14-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 15 of 35 PageID #: 410



          74.   SEVEN states that the allegations in Paragraph 74 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 74.

                                              COUNT XI

                     Declaration of Noninfringement of U.S. Patent No. 9,608,968

          75.   Responding to the allegations in Paragraph 75 of Apple’s Counterclaims, SEVEN

incorporates by reference paragraphs 1 through 74 of this Answer.

          76.   SEVEN admits that is has alleged that Apple has infringed and continues to

infringe one or more claims of the ’968 patent.

          77.   SEVEN states that the allegations in Paragraph 77 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 77.

          78.   SEVEN admits that it has alleged that Apple has infringed and continues to

infringe one or more claims of the ’968 patent, including claim 1. SEVEN otherwise denies the

allegations and characterizations in in Paragraph 78 of Apple’s Counterclaims, states that Apple

has been and is still infringing, contributing to infringement, and/or inducing others to infringe

the ’968 patent, and refers to the ’968 patent for its contents and to SEVEN’s infringement

contentions which provide more information on Apple’s acts of infringement and infringed

claims.

          79.   SEVEN states that the allegations in Paragraph 79 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 79.




                                              -15-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 16 of 35 PageID #: 411



       80.     SEVEN states that the allegations in Paragraph 80 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 80.

                                              COUNT XII

                        Declaration of Invalidity of U.S. Patent No. 9,608,968

       81.     Responding to the allegations in Paragraph 81 of Apple’s Counterclaims, SEVEN

incorporates by reference paragraphs 1 through 80 of this Answer.

       82.     SEVEN states that the allegations in Paragraph 82 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 82.

       83.     SEVEN states that the allegations in Paragraph 83 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 83.

       84.     SEVEN states that the allegations in Paragraph 84 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 84.

                                             COUNT XIII

                    Declaration of Noninfringement of U.S. Patent No. 9,648,557

       85.     Responding to the allegations in Paragraph 85 of Apple’s Counterclaims, SEVEN

incorporates by reference paragraphs 1 through 84 of this Answer.

       86.     SEVEN admits that is has alleged that Apple has infringed and continues to

infringe one or more claims of the ’557 patent.




                                              -16-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 17 of 35 PageID #: 412



          87.   SEVEN states that the allegations in Paragraph 87 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 87.

          88.   SEVEN admits that it has alleged that Apple has infringed and continues to

infringe one or more claims of the ’557 patent, including claim 14. SEVEN otherwise denies the

allegations and characterizations in Paragraph 88 of Apple’s Counterclaims, states that Apple has

been and is still infringing, contributing to infringement, and/or inducing others to infringe the

’557 patent, and refers to the ’557 patent for its contents and to SEVEN’s infringement

contentions which provide more information on Apple’s acts of infringement and infringed

claims.

          89.   SEVEN states that the allegations in Paragraph 89 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 89.

          90.   SEVEN states that the allegations in Paragraph 90 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 90.

                                             COUNT XIV

                        Declaration of Invalidity of U.S. Patent No. 9,648,557

          91.   Responding to the allegations in Paragraph 91 of Apple’s Counterclaims, SEVEN

incorporates by reference paragraphs 1 through 90 of this Answer.

          92.   SEVEN states that the allegations in Paragraph 92 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 92.



                                              -17-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 18 of 35 PageID #: 413



       93.     SEVEN states that the allegations in Paragraph 93 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 93.

       94.     SEVEN states that the allegations in Paragraph 94 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 94.

                                              COUNT XV

                    Declaration of Noninfringement of U.S. Patent No. 9,712,476

       95.     Responding to the allegations in Paragraph 95 of Apple’s Counterclaims, SEVEN

incorporates by reference paragraphs 1 through 94 of this Answer.

       96.     SEVEN admits that it has alleged that Apple has infringed and continues to

infringe one or more claims of the ’476 patent.

       97.     SEVEN states that the allegations in Paragraph 97 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 97.

       98.     SEVEN admits that it has alleged that Apple has infringed and continues to

infringe one or more claims of the ’476 patent, including claims 23 and 33. SEVEN otherwise

denies the allegations and characterizations in Paragraph 98 of Apple’s Counterclaims, states that

Apple has been and is still infringing, contributing to infringement, and/or inducing others to

infringe the ’476 patent, and refers to the ’476 patent for its contents and to SEVEN’s

infringement contentions which provide more information on Apple’s acts of infringement and

infringed claims.




                                              -18-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 19 of 35 PageID #: 414



       99.     SEVEN states that the allegations in Paragraph 99 of Apple’s Counterclaims state

a legal conclusion to which no response is required. To the extent a response is required, SEVEN

denies the allegations in Paragraph 99.

       100.    SEVEN states that the allegations in Paragraph 100 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 100.

                                            COUNT XVI

                        Declaration of Invalidity of U.S. Patent No. 9,712,476

       101.    Responding to the allegations in Paragraph 101 of Apple’s Counterclaims,

SEVEN incorporates by reference paragraphs 1 through 100 of this Answer.

       102.    SEVEN states that the allegations in Paragraph 102 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 102.

       103.    SEVEN states that the allegations in Paragraph 103 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 103.

       104.    SEVEN states that the allegations in Paragraph 104 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 104.

                                            COUNT XVII

                    Declaration of Noninfringement of U.S. Patent No. 9,712,986

       105.    Responding to the allegations in Paragraph 105 of Apple’s Counterclaims,

SEVEN incorporates by reference paragraphs 1 through 104 of this Answer.



                                             -19-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 20 of 35 PageID #: 415



       106.    SEVEN admits that it has alleged that Apple has infringed and continues to

infringe one or more claims of the ’986 patent.

       107.    SEVEN states that the allegations in Paragraph 107 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 107.

       108.    SEVEN admits that it has alleged that Apple has infringed and continues to

infringe one or more claims of the ’986 patent. SEVEN otherwise denies the allegations and

characterizations in Paragraph 108 of Apple’s Counterclaims, states that Apple has been and is

still infringing, contributing to infringement, and/or inducing others to infringe the ’986 patent,

and refers to the ’986 patent for its contents and to SEVEN’s infringement contentions which

provide more information on Apple’s acts of infringement and infringed claims.

       109.    SEVEN states that the allegations in Paragraph 109 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 109.

       110.    SEVEN states that the allegations in Paragraph 110 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 110.

                                             COUNT XVIII

                        Declaration of Invalidity of U.S. Patent No. 9,712,986

       111.    Responding to the allegations in Paragraph 111 of Apple’s Counterclaims,

SEVEN incorporates by reference paragraphs 1 through 110 of this Answer.




                                               -20-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 21 of 35 PageID #: 416



       112.    SEVEN states that the allegations in Paragraph 112 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 112.

       113.    SEVEN states that the allegations in Paragraph 113 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 113.

       114.    SEVEN states that the allegations in Paragraph 114 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 114.

                                             COUNT XIX

                    Declaration of Noninfringement of U.S. Patent No. 9,769,176

       115.    Responding to the allegations in Paragraph 115 of Apple’s Counterclaims,

SEVEN incorporates by reference paragraphs 1 through 114 of this Answer.

       116.    SEVEN admits that it has alleged that Apple has and continues to infringe one or

more claims of the ’176 patent.

       117.    SEVEN states that the allegations in Paragraph 117 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 117.

       118.    SEVEN admits that it has alleged that Apple has infringed and continues to

infringe one or more claims of the ’176 patent, including by way of example claim 1. SEVEN

otherwise denies the allegations and characterizations in Paragraph 118 of Apple’s

Counterclaims, states that Apple has been and is still infringing, contributing to infringement,

and/or inducing others to infringe the ’176 patent, and refers to the ’176 patent for its contents



                                              -21-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 22 of 35 PageID #: 417



and to SEVEN’s infringement contentions which provide more information on Apple’s acts of

infringement and infringed claims.

       119.   SEVEN states that the allegations in Paragraph 119 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 119.

       120.   SEVEN states that the allegations in Paragraph 120 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 120.

                                             COUNT XX

                       Declaration of Invalidity of U.S. Patent No. 9,769,176

       121.   Responding to the allegations in Paragraph 121 of Apple’s Counterclaims,

SEVEN incorporates by reference paragraphs 1 through 120 of this Answer.

       122.   SEVEN states that the allegations in Paragraph 122 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 122.

       123.   SEVEN states that the allegations in Paragraph 123 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 123.

       124.   SEVEN states that the allegations in Paragraph 124 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 124.




                                             -22-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 23 of 35 PageID #: 418



                                             COUNT XXI

                   Declaration of Noninfringement of U.S. Patent No. 10,027,619

       125.    Responding to the allegations in Paragraph 125 of Apple’s Counterclaims,

SEVEN incorporates by reference paragraphs 1 through 124 of this Answer.

       126.    SEVEN admits that it has alleged that Apple has and continues to infringe one or

more claims of the ’619 patent.

       127.    SEVEN states that the allegations in Paragraph 127 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 127.

       128.    SEVEN admits that it has alleged that Apple has infringement and continues to

infringe one or more claims of the ’619 patent, including by way of example claim 22. SEVEN

otherwise denies the allegations and characterizations in Paragraph 128 of Apple’s

Counterclaims, states that Apple has been and is still infringing, contributing to infringement,

and/or inducing others to infringe the ’619 patent, and refers to the ’619 patent for its contents

and to SEVEN’s infringement contentions which provide more information on Apple’s acts of

infringement and infringed claims.

       129.    SEVEN states that the allegations in Paragraph 129 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 129.

       130.    SEVEN states that the allegations in Paragraph 130 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 130.




                                              -23-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 24 of 35 PageID #: 419



                                            COUNT XXII

                       Declaration of Invalidity of U.S. Patent No. 10,027,619

       131.   Responding to the allegations in Paragraph 131 of Apple’s Counterclaims,

SEVEN incorporates by reference paragraphs 1 through 130 of this Answer.

       132.   SEVEN states that the allegations in Paragraph 132 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 132.

       133.   SEVEN states that the allegations in Paragraph 133 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 133.

       134.   SEVEN states that the allegations in Paragraph 134 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 134.

       135.   SEVEN states that the allegations in Paragraph 135 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 135.

       136.   SEVEN states that the allegations in Paragraph 136 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 136.

       137.   SEVEN states that the allegations in Paragraph 137 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 137.




                                             -24-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 25 of 35 PageID #: 420



                                            COUNT XXIII

                   Declaration of Noninfringement of U.S. Patent No. 10,039,029

       138.    Responding to the allegations in Paragraph 138 of Apple’s Counterclaims,

SEVEN incorporates by reference paragraphs 1 through 137 of this Answer.

       139.    SEVEN admits that it has alleged that Apple has infringed and continues to

infringe one or more claims of the ’029 patent.

       140.    SEVEN states that the allegations in Paragraph 140 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 140.

       141.    SEVEN admits that it has alleged that Apple has infringed and continues to

infringe one or more claims of the ’029 patent, including by way of example claim 1. SEVEN

otherwise denies the allegations and characterizations in Paragraph 141 of Apple’s

Counterclaims, states that Apple has been and is still infringing, contributing to infringement,

and/or inducing others to infringe the ’029 patent, and refers to the ’029 patent for its contents

and to SEVEN’s infringement contentions which provide more information on Apple’s acts of

infringement and infringed claims.

       142.    SEVEN states that the allegations in Paragraph 142 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 142.

       143.    SEVEN states that the allegations in Paragraph 143 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 143.




                                              -25-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 26 of 35 PageID #: 421



                                            COUNT XXIV

                       Declaration of Invalidity of U.S. Patent No. 10,039,029

       144.    Responding to the allegations in Paragraph 144 of Apple’s Counterclaims,

SEVEN incorporates by reference paragraphs 1 through 143 of this Answer.

       145.    SEVEN states that the allegations in Paragraph 145 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 145.

       146.    SEVEN states that the allegations in Paragraph 146 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 146.

       147.    SEVEN states that the allegations in Paragraph 147 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 147.

       148.    SEVEN states that the allegations in Paragraph 148 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 148.

                                             COUNT XXV

                   Declaration of Noninfringement of U.S. Patent No. 10,091,734

       149.    Responding to the allegations in Paragraph 149 of Apple’s Counterclaims,

SEVEN incorporates by reference paragraphs 1 through 148 of this Answer.

       150.    SEVEN admits that it has alleged that Apple has infringement and continues to

infringe one or more claims of the ’734 patent.




                                              -26-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 27 of 35 PageID #: 422



       151.    SEVEN states that the allegations in Paragraph 151 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 151.

       152.    SEVEN admits that it has alleged that Apple has infringement and continues to

infringe one or more claims of the ’734 patent, including by way of example claim 1. SEVEN

otherwise denies the allegations and characterizations in Paragraph 152 of Apple’s

Counterclaims, states that Apple has been and is still infringing, contributing to infringement,

and/or inducing others to infringe the ’734 patent, and refers to the ’734 patent for its contents

and to SEVEN’s infringement contentions which provide more information on Apple’s acts of

infringement and infringed claims.

       153.    SEVEN states that the allegations in Paragraph 153 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 153.

       154.    SEVEN states that the allegations in Paragraph 154 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 154.

                                            COUNT XXVI

                       Declaration of Invalidity of U.S. Patent No. 10,091,734

       155.    Responding to the allegations in Paragraph 155 of Apple’s Counterclaims,

SEVEN incorporates by reference paragraphs 1 through 154 of this Answer.

       156.    SEVEN states that the allegations in Paragraph 156 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 156.



                                              -27-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 28 of 35 PageID #: 423



       157.    SEVEN states that the allegations in Paragraph 157 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 157.

       158.    SEVEN states that the allegations in Paragraph 158 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 158.

       159.    SEVEN states that the allegations in Paragraph 159 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 159.

       160.    SEVEN states that the allegations in Paragraph 160 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 160.

       161.    SEVEN states that the allegations in Paragraph 161 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 161.

                                            COUNT XXVII

                   Declaration of Noninfringement of U.S. Patent No. 10,110,534

       162.    Responding to the allegations in Paragraph 162 of Apple’s Counterclaims,

SEVEN incorporates by reference paragraphs 1 through 161 of this Answer.

       163.    SEVEN admits that it has alleged that Apple has infringed and continues to

infringe one or more claims of the ’534 patent.




                                              -28-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 29 of 35 PageID #: 424



       164.    SEVEN states that the allegations in Paragraph 164 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 164.

       165.    SEVEN admits that it has alleged that Apple has infringed and continues to

infringe one or more claims of the ’534 patent, including by way of example claim 1. Apple

otherwise denies the allegations and characterizations in Paragraph 165 of Apple’s

Counterclaims, states that Apple has been and is still infringing, contributing to infringement,

and/or inducing others to infringe the ’534 patent, and refers to the ’534 patent for its contents

and to SEVEN’s infringement contentions which provide more information on Apple’s acts of

infringement and infringed claims.

       166.    SEVEN states that the allegations in Paragraph 166 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 166.

       167.    SEVEN states that the allegations in Paragraph 167 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 167.

                                           COUNT XXVIII

                       Declaration of Invalidity of U.S. Patent No. 10,110,534

       168.    Responding to the allegations in Paragraph 168 of Apple’s Counterclaims,

SEVEN incorporates by reference paragraphs 1 through 167 of this Answer.

       169.    SEVEN states that the allegations in Paragraph 169 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 169.



                                              -29-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 30 of 35 PageID #: 425



       170.    SEVEN states that the allegations in Paragraph 170 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 170.

       171.    SEVEN states that the allegations in Paragraph 171 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 171.

                                            COUNT XXIX

                   Declaration of Noninfringement of U.S. Patent No. 10,135,771

       172.    Responding to the allegations in Paragraph 172 of Apple’s Counterclaims,

SEVEN incorporates by reference paragraphs 1 through 171 of this Answer.

       173.    SEVEN admits that it has alleged that Apple has infringed and continues to

infringe one or more claims of the ’771 patent.

       174.    SEVEN states that the allegations in Paragraph 174 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 174.

       175.    SEVEN admits that it has alleged that Apple has infringed and continues to

infringe one ore more claims of the ’771 patent, including by way of example claim 1. SEVEN

otherwise denies the allegations and characterizations in Paragraph 175 of Apple’s

Counterclaims, states that Apple has been and is still infringing, contributing to infringement,

and/or inducing others to infringe the ’771 patent, and refers to the ’771 patent for its contents

and to SEVEN’s infringement contentions which provide more information on Apple’s acts of

infringement and infringed claims.




                                              -30-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 31 of 35 PageID #: 426



       176.   SEVEN states that the allegations in Paragraph 176 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 176.

       177.   SEVEN states that the allegations in Paragraph 177 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 177.

                                            COUNT XXX

                       Declaration of Invalidity of U.S. Patent No. 10,135,771

       178.   Responding to the allegations in Paragraph 178 of Apple’s Counterclaims,

SEVEN incorporates by reference paragraphs 1 through 177 of this Answer.

       179.   SEVEN states that the allegations in Paragraph 179 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 179.

       180.   SEVEN states that the allegations in Paragraph 180 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 180.

       181.   SEVEN states that the allegations in Paragraph 181 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 181.

       182.   SEVEN states that the allegations in Paragraph 182 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 182.




                                             -31-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 32 of 35 PageID #: 427



                                            COUNT XXXI

                     Declaration of Noninfringement of U.S. Patent No. 10,243,962

          183.   Responding to the allegations in Paragraph 183 of Apple’s Counterclaims,

SEVEN incorporates by reference paragraphs 1 through 182 of this Answer.

          184.   SEVEN admits that it has alleged that Apple has infringed and continues to

infringe the ’962 patent.

          185.   SEVEN states that the allegations in Paragraph 185 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 185.

          186.   SEVEN admits that it has alleged that Apple has infringed and continues to

infringe the ’962 patent, including by way of example claim 1. SEVEN otherwise denies the

allegations and characterizations in Paragraph 186 of Apple’s Counterclaims, states that Apple

has been and is still infringing, contributing to infringement, and/or inducing others to infringe

the ’962 patent, and refers to the ’962 patent for its contents and to SEVEN’s infringement

contentions which provide more information on Apple’s acts of infringement and infringed

claims.

          187.   SEVEN states that the allegations in Paragraph 187 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 187.

          188.   SEVEN states that the allegations in Paragraph 188 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 188.




                                              -32-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 33 of 35 PageID #: 428



                                           COUNT XXXII

                       Declaration of Invalidity of U.S. Patent No. 10,243,962

       189.   Responding to the allegations in Paragraph 189 of Apple’s Counterclaims,

SEVEN incorporates by reference paragraphs 1 through 188 of this Answer.

       190.   SEVEN states that the allegations in Paragraph 190 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 190.

       191.   SEVEN states that the allegations in Paragraph 191 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 191.

       192.   SEVEN states that the allegations in Paragraph 192 of Apple’s Counterclaims

state a legal conclusion to which no response is required. To the extent a response is required,

SEVEN denies the allegations in Paragraph 192.

                                      REQUEST FOR RELIEF

       SEVEN denies that Apple is entitled to any relief sought in its Request for Relief or

otherwise.




                                             -33-
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 34 of 35 PageID #: 429



Dated: July 9, 2019.                       MCKOOL SMITH, P.C.

                                           /s/ Sam Baxter
                                           Samuel F. Baxter
                                           Lead Attorney
                                           Texas State Bar No. 01938000
                                           sbaxter@mckoolsmith.com
                                           Jennifer Truelove
                                           Texas State Bar No. 24012906
                                           jtruelove@mckoolsmith.com
                                           MCKOOL SMITH, P.C.
                                           104 East Houston, Suite 300
                                           Marshall, Texas 75670
                                           Telephone: (903) 923-9000
                                           Facsimile: (903) 923-9099

                                           Kevin Burgess
                                           Texas State Bar No. 24006927
                                           kburgess@mckoolsmith.com
                                           Seth R. Hasenour
                                           Texas State Bar No. 24059910
                                           shasenour@mckoolsmith.com
                                           MCKOOL SMITH, P.C.
                                           300 W. 6th Street, Suite 1700
                                           Austin, Texas 78701
                                           Telephone: (512) 692-8704

                                           Kevin Schubert
                                           kschubert@mckoolsmith.com
                                           MCKOOL SMITH, P.C.
                                           One Bryant Park, 47th Floor
                                           New York, NY 10036
                                           Telephone: (212) 402-9400

                                           Eric Hansen
                                           Texas State Bar No. 19196650
                                           ehansen@mckoolsmith.com
                                           MCKOOL SMITH, P.C.
                                           300 Crescent Court, Suite 1500
                                           Dallas, Texas 75201
                                           Telephone: (214) 978-4000

                                           ATTORNEYS FOR PLAINTIFF SEVEN
                                           NETWORKS, LLC



                                    ‐34‐
Case 2:19-cv-00115-JRG Document 26 Filed 07/09/19 Page 35 of 35 PageID #: 430



                                CERTIFICATE OF SERVICE

       I certify that on July 9, 2019, I caused a true and correct copy of the foregoing to be

served via ECF on all counsel of record.


                                                      /s/ Kevin Schubert              _
                                                        Kevin Schubert




                                               ‐35‐
